If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    February 10, 2022
               Plaintiff-Appellee,

v                                                                   No. 352394
                                                                    Oakland Circuit Court
KENNETH LEGRANT HAWKINS,                                            LC No. 2019-271211-FC

               Defendant-Appellant.


PEOPLE OF THE STATE OF MICHIGAN,

               Plaintiff-Appellee,

v                                                                   No. 352987
                                                                    Oakland Circuit Court
LAKEISHA LEANETTE HAWKINS,                                          LC No. 2019-271210-FH

               Defendant-Appellant.


Before: STEPHENS, P.J., and SAWYER and SERVITTO, JJ.

PER CURIAM.

        Defendant Kenneth Hawkins and his daughter Lakeisha Hawkins were tried jointly, before
separate juries. Kenneth was convicted of first-degree premeditated murder, MCL 750.316(1)(a),
mutilation of a dead body, MCL 750.160, felon in possession of a firearm, MCL 750.224f, and
two counts of possession of a firearm during the commission of a felony (felony-firearm), second
offense, MCL 750.227b. Lakeisha was convicted of mutilation of a dead body, accessory after the
fact to murder, MCL 750.505, felon in possession of a firearm, and felony-firearm. The trial court
sentenced Kenneth as a fourth-offense habitual offender, MCL 769.12, to life imprisonment
without parole for the murder conviction and 2 to 30 years each for the mutilation of a dead body
and felon-in-possession convictions, which were to be served concurrently, but consecutively to
concurrent prison terms of five years each for the felony-firearm convictions. The court sentenced
Lakeisha as a third-offense habitual offender, MCL 769.11, to prison terms of 5 to 20 years for the


                                               -1-
mutilation of a dead body conviction, 30 months to 10 years for the accessory-after-the-fact
conviction, and 3 to 10 years for the felon-in-possession conviction, which were to be served
concurrently, and a two-year term of imprisonment for the felony-firearm conviction, which was
to be served consecutive to the felon-in-possession sentence. Both defendants appeal as of right.
In Docket No. 352394, we reverse and remand for a new trial. In Docket No. 352987, we reverse
Lakeisha’s conviction of mutilation of a dead body, vacate the sentence, and remand for
resentencing, absent that charge. On resentencing, if applicable, the trial court shall articulate its
reasons for departing from the guideline range.

                                  I. FACTUAL BACKGROUND

        Defendants’ convictions arise from the shooting death of Lanard Curtaindoll at a social
club in Pontiac and defendants’ subsequent efforts to dispose of the body and conceal evidence of
the crime.

        The prosecution presented evidence that Lakeisha operated an unlicensed social club at
179 Edison Street in Pontiac, Michigan. Her father, Kenneth, provided security for the club and
was known to carry a .45-caliber semiautomatic handgun. In the late evening of November 23 and
into the early morning hours of November 24, 2018, both defendants, several patrons, and
employees Michael Barbour and Hailey Sleeman were all present at the club. Curtaindoll arrived
at the club looking for Lakeisha, with whom he had been romantically involved. Lakeisha was
talking to another man when Curtaindoll grabbed her shirt and pulled her into the kitchen.
Witnesses observed Curtaindoll and Lakeisha arguing before Curtaindoll grabbed Lakeisha by the
neck, pushed her up against a wall or onto a table, and began choking her. Lakeisha’s friend,
Donna Moody, ran up to them and asked Curtaindoll what he was doing. Witnesses saw Kenneth
then enter the kitchen, at which point, Curtaindoll stopped choking Lakeisha. Kenneth pointed his
.45-handgun at Curtaindoll’s chest, took a small step back, and then shot Curtaindoll in the chest.
One witness heard Kenneth say, “Get your hands off my daughter” when he entered the kitchen,
and another witness heard Kenneth say, “Player,” just before he shot Curtaindoll. Curtaindoll,
who was unarmed, died from his gunshot wound.

        After it was apparent that Curtaindoll was dead, one of the defendants pulled his body into
an area away from the kitchen, out of the view of other patrons. Kenneth removed some of
Curtaindoll’s clothing and all of his jewelry. Lakeisha directed employees Barbour and Sleeman
to get rid of the car that Curtaindoll drove to the club and they left it at an apartment complex.
Barbour admitted helping Kenneth move Curtaindoll’s body into Lakeisha’s car and then
accompanying Kenneth while Lakeisha drove them to a vacant lot where they left the body.
Thereafter, Lakeisha became worried that the body was not hidden, so she told Barbour to go back
and hide the body. He returned to the area and placed branches and shrubbery over it. Kenneth
also instructed Barbour get rid of the barrel to the handgun that Kenneth used, so Barbour dropped
it down a sewer, where it was later recovered.

        From November 2018 to April 2019, Curtaindoll’s whereabouts were unknown and he was
treated as a missing person. Lakeisha assisted in the efforts to locate him and even offered a reward
for information about his whereabouts. In April 2019, a film crew discovered Curtaindoll’s
partially decomposed body while shooting scenes in the vacant lot. After the body was discovered,
Sleeman went to the police on her own and told them what had happened. Barbour was arrested a


                                                 -2-
short time later and agreed to cooperate with police. Sleeman and Barbour were both offered
immunity for their cooperation and served as the primary witnesses at trial.

        Kenneth’s defense theory at trial was that he was acting in defense of Lakeisha when he
intervened in the altercation between Lakeisha and Curtaindoll, and that he grabbed a gun
belonging to Barbour when he approached Curtaindoll because he knew that Curtaindoll was
known to carry guns. The defense argued that Kenneth shot Curtaindoll in self-defense when
Kenneth saw Curtaindoll reaching toward his waist. The defense conceded that Kenneth
participated in moving Curtaindoll’s body, but denied that Kenneth did anything to mutilate or
deface the body.

      Lakeisha’s defense theory at trial was that she left the club after Curtaindoll was shot, she
was not involved in the disposal of Curtaindoll’s body or any coverup, and any testimony by
Barbour and Sleeman to the contrary was not credible.

              II. DOCKET NO. 352394 (DEFENDANT KENNETH HAWKINS)

                                  A. OTHER-ACTS EVIDENCE

       Kenneth argues that the trial court erred by admitting evidence of two other assaults by
Kenneth, one against Sharon Turner in 1988 and another against Thorenia Glover in 2019. We
agree.

       In People v Denson, 500 Mich 385, 396; 902 NW2d 306 (2017), our Supreme Court stated:

                A trial court’s decision to admit evidence will not be disturbed absent an
       abuse of discretion. People v Mardlin, 487 Mich 609, 614; 790 NW2d 607 (2010).
       However, whether a rule or statute precludes admission of evidence is a preliminary
       question of law that this Court reviews de novo. Id. A trial court necessarily abuses
       its discretion when it admits evidence that is inadmissible as a matter of law. People
       v Lukity, 460 Mich 484, 488; 596 NW2d 607 (1999).

         Prior to trial, the prosecution moved to admit evidence of other assaultive acts previously
committed by Kenneth. The trial court granted the prosecutor’s motion to introduce this evidence
under MRE 404(b)(1). MRE 404(b)(1) prohibits evidence of a defendant’s “other crimes, wrongs,
or acts . . . to prove the character of a person in order to show action in conformity therewith,” but
permits such evidence for other noncharacter purposes. People v Crawford, 458 Mich 376, 384;
582 NW2d 785 (1998). “Underlying the rule is the fear that a jury will convict the defendant
inferentially on the basis of his bad character rather than because he is guilty beyond a reasonable
doubt of the crime charged.” Id. Evidence of other crimes, wrongs, or acts is admissible under
MRE 404(b)(1) if it is (1) offered for a proper purpose, i.e., not to prove the defendant’s character
or propensity to commit the crime, (2) relevant to an issue or fact of consequence at trial, and (3)
sufficiently probative to outweigh the danger of unfair prejudice under MRE 403. People v
VanderVliet, 444 Mich 52, 74-75; 508 NW2d 114 (1993), amended 445 Mich 1205 (1994). To
alleviate the risk of prejudice, a trial court, upon request, may provide the jury with a limiting
instruction for any evidence admitted under MRE 404(b)(1). Id. at 75.




                                                 -3-
       The prosecution has the initial burden of establishing the relevancy of the evidence for a
permissible purpose under MRE 404(b)(1). People v Knox, 469 Mich 502, 509; 674 NW2d 366
(2004). “Relevance is a relationship between the evidence and a material fact at issue that must
be demonstrated by reasonable inferences that make a material fact at issue more probable or less
probable than it would be without the evidence.” Id., quoting Crawford, 458 Mich at 387; MRE
401. Under MRE 403, relevant evidence may be excluded if its probative value is substantially
outweighed by the danger of unfair prejudice. People v Sabin (After Remand), 463 Mich 43, 57-
58; 614 NW2d 888 (2000).

         At trial, the prosecution presented the testimony of two witnesses regarding other assaults
committed by Kenneth, which the trial court admitted under MRE 404(b)(1). Sharon Turner
testified that, in 1988, Kenneth became upset when she ended their relationship, and he appeared
uninvited in her home. While in the presence of Turner’s young son, Kenneth entered Turner’s
bedroom, made statements that he intended to kill her, and then shot her in the head. The bullet
only grazed her head, but Turner pretended to be dead until Kenneth left. Thorenia Glover testified
that, in 2019, she was at a social gathering with Kenneth and his girlfriend, Trudy, when Glover
and Trudy became involved in a discussion in which Trudy accused Glover of being mean and
rude to her. Although Glover claimed that she and Trudy were simply having a discussion,
Kenneth jumped up, instructed Glover to be quiet, and called her names. After Kenneth threatened
to beat Glover and she told him not to touch her, Kenneth repeatedly punched Glover in the face,
causing her to fall to the floor, and then forcefully kicked her. Others intervened to remove
Kenneth from the house.

      The trial court instructed the jury on the following purposes for which it could consider
Kenneth’s other assaultive conduct:

               You have heard evidence that was introduced to show that the defendant
       committed crimes or improper acts for which he is not on trial. If you believe this
       evidence you must be very careful only to consider it for certain purposes. You
       may only think about whether this evidence tends to show that the defendant had a
       reason to commit the crime, that the defendant specifically meant to kill, that the
       defendant [knew] what the things found in his possession were, that the defendant
       acted purposefully, that is, not by accident or mistake or because he misjudged the
       situation, that the defendant used a plan, system or characteristic scheme that he
       has used before or since.

               You must not consider this evidence for any other purpose. For example,
       you must not decide that it shows that the defendant is a bad person or he is likely
       to commit crimes. You must not convict the defendant here because you think he
       is guilty of other bad conduct. All the evidence must convince you beyond a
       reasonable doubt that the defendant committed the alleged crime or you must find
       him not guilty.

       Kenneth’s primary argument on appeal is that any probative value of the evidence was
substantially outweighed by the danger of unfair prejudice. The defense raised self-defense and




                                                -4-
defense of others,1 and the prosecution largely offered these other incidents to negate any claim of
self-defense and to show that Kenneth acted with premeditation and deliberation. We find that
distinguishing features associated with the other incidents negated their probative value in
establishing a noncharacter purpose for the evidence.

        It was undisputed in the instant case that Kenneth was responding to a situation of domestic
violence between Curtaindoll and Lakeisha, who was Kenneth’s daughter. The principal issue for
the jury to resolve was whether Kenneth was acting in defense of Lakeisha or himself when he
shot Curtaindoll. The jury was required to determine if Kenneth reasonably believed that
Curtaindoll presented a risk of harm to Kenneth or his daughter at the time Kenneth shot him. In
neither of the other incidents involving Glover and Turner was there any suggestion that Kenneth’s
assaults were provoked by any perceived threat of harm, or other circumstances that might cause
a reasonable person to react aggressively. Given the factual differences between the other
incidents and the charged offense, we do not believe that any of the stated purposes for admitting
this evidence were supported by the other incidents. In other words, the prosecution did not
establish that the other-acts evidence was logically relevant to any of the purposes for which the
evidence was offered in this case.

        The incident with Glover showed that Kenneth acted out violently during an argument.
The facts of that incident are a little bit closer to those in the instant case because Kenneth was
possibly intervening in an argument between his girlfriend and Glover. Unlike the instant case,
however, there was no suggestion of any threat of harm to Kenneth or his girlfriend when Kenneth
reacted violently. Conversely, it was undisputed in the instant case that Curtaindoll was assaulting
Lakeisha when Kenneth initially approached him. The factual issues for the jury to resolve were
whether the threat to Lakeisha had ended, or whether Kenneth had any reasonable apprehension
of harm to himself, at the time Kenneth shot Curtaindoll. Kenneth’s other assault of Glover was
not probative of these issues. Kenneth’s prior assault of Turner, in addition to having occurred
more than 30 years earlier, involved his response to his former girlfriend’s attempt to end their
relationship. Evidence of that assault likewise was not probative of the issues that the jury in this
case were required to resolve.

        Although Kenneth’s argument on appeal focuses on whether the probative value of the
other-acts evidence was substantially outweighed by the danger of unfair prejudice under MRE
403, we conclude that the prosecution failed to show that the evidence was admissible for a proper
purpose under MRE 404(b)(1) in the first instance. This case is factually similar to Denson, in
which a defendant’s prior attack of a victim in 2002 in order to recover a debt was offered as
evidence to refute the defendant’s claim of self-defense and defense of others in a case where the
defendant allegedly spontaneously reacted violently upon discovering both the victim and the
defendant’s teenage daughter in a state of partial undress in 2012. The Court concluded that the
2002 incident “was not probative of anything other than defendant’s allegedly bad character and
propensity to commit the charged offense.” Denson, 500 Mich at 406. The Court commented on
the differences between the charged and uncharged offenses, stating:




1
    The trial court instructed the jury on self-defense and defense of others (Lakeisha).


                                                   -5-
               The 2002 incident and the charged offense bore notable differences. See
       Knox, 469 Mich at 509-513; Crawford, 458 Mich at 395-397. The 2002 incident
       involved a completely different situation and a victim who was completely
       unrelated to the charged offense. The 2002 incident consisted of a seemingly
       calculated attack to recover a drug debt, whereas the instant offense involved an
       allegedly spontaneous reaction by defendant after he witnessed his daughter and
       Woodward in a state of partial undress. The 2002 incident did not involve a claim
       of self-defense or defense of others, while the current case clearly does. [Denson,
       500 Mich at 406-407.]

The Court held that “[r]ather than . . . providing a proper noncharacter purpose for admission into
evidence, the 2002 incident served solely to demonstrate defendant’s propensity for violence.” Id.
at 407. The Court explained that “[t]he fact that defendant had previously assaulted a completely
different individual in a completely different scenario years earlier had no probative force other
than to show that defendant was the ‘kind of person’ who would assault someone.” Id. The Court
further commented that the other act “was remote in time, occurring approximately 10 years before
the charged offense, which further limits its logical relevance.” Id. n 11.

        Plaintiff argues that Kenneth’s other assaults were probative of his intent, and therefore,
were relevant to the issue of premeditation, but as in Denson, the other-acts evidence showed that
Kenneth had previously assaulted completely different individuals in entirely different scenarios,
none involving any claim of self-defense or defense of others, which clearly was at issue in this
case. It was impermissible for the prosecution to rely on the other assaults to show Kenneth’s
propensity for violence or to show that he was the kind of person who would assault someone. As
explained in Denson, “the other-acts evidence created a chain of inferences dependent on the
preliminary conclusion that defendant had violent tendencies and acted consistently with those
tendencies in attacking [the victim]. This is exactly the kind of propensity evidence that MRE
404(b) prohibits.” Id. at 407-408 (citation omitted). Moreover, the incident involving Turner was
exceedingly remote, having occurred more than 30 years earlier, which further undermines its
logical relevance. Id. at 407 n 11. Accordingly, the trial court erred by admitting the other-acts
evidence under MRE 404(b)(1).

        “A preserved nonconstitutional error ‘is presumed not to be a ground for reversal unless it
affirmatively appears that, more probably than not, it was outcome determinative—i.e., that it
undermined the reliability of the verdict.’ ” Denson, 500 Mich at 409 (citation omitted); Lukity,
460 Mich at 495-496. A reviewing court must “focus[] on the nature of the error and assess[] its
effect in light of the weight and strength of the untainted evidence.” Denson, 500 Mich at 409-
410. In this case, the erroneous admission of the other-acts evidence was not harmless.

        The principal issues at trial were Kenneth’s state of mind when he shot Curtaindoll,
including whether he acted in self-defense or defense of Lakeisha. While there was evidence that
Kenneth said “Player” just before he shot Curtaindoll, and thus may have shot Curtaindoll
intentionally, when Curtaindoll was no longer a threat of harm to Lakeisha or Kenneth, another
witness heard Kenneth say, “Get your hands off my daughter,” just before shooting him. Moody
also described Curtaindoll, who was known to carry firearms, as reaching into his waistband just
before Kenneth shot him. Given the above, it is reasonably probable that the other-acts evidence
influenced the jury to find that Kenneth was a violent individual who shot Curtaindoll for that


                                                -6-
reason. Accordingly, the erroneous admission of the other-acts evidence was not harmless.
Kenneth is thus entitled to a new trial.

       While the grant of a new trial renders Kenneth’s other arguments on appeal moot, we
nevertheless address two issues in order to guide the new trial.

                                  B. REPUTATION EVIDENCE

        Kenneth argues that the trial court erred by excluding evidence of Curtaindoll’s reputation
in the community. We agree.

        A trial court’s decision to admit or exclude evidence is reviewed for an abuse of discretion.2
People v Edwards, 328 Mich App 29, 34; 935 NW2d 419 (2019). A trial court abuses its discretion
when its decision falls outside the range of reasonable and principled outcomes. Id. However, a
trial court’s interpretation of the Michigan Rules of Evidence involves an issue of law, which is
reviewed de novo. Id.

        At trial, defense witness Donna Moody testified that she had previously seen Curtaindoll
threaten people with a gun. In particular, she testified that she personally saw Curtaindoll pull
guns on Moody’s brother, on Lakeisha, and on other patrons at the social club. She also testified,
without objection, that she had heard about Curtaindoll pulling a gun on his own brother.
Thereafter, defense counsel asked Moody if she was aware of Curtaindoll’s reputation in the
community. The prosecutor objected on the basis of relevancy, arguing that Moody’s opinion was
not relevant because she was not on trial, and the trial court sustained the objection.

        Kenneth argues that the trial court erred by not allowing Moody to testify about her
knowledge of Curtaindoll’s reputation in the community for violence. We agree. This Court
recently addressed the admissibility of a homicide victim’s reputation or character in Edwards,
328 Mich App at 34-37, stating:

             The admissibility of character evidence is governed by MRE 404 and MRE
       405. MRE 404 provides in relevant part:

                       (a) Character evidence generally. Evidence of a person’s
               character or a trait of character is not admissible for the purpose of
               proving action in conformity therewith on a particular occasion,
               except:

                      (1) Character of accused. Evidence of a pertinent trait of
               character offered by an accused, or by the prosecution to rebut the


2
  We disagree with plaintiff that defense counsel waived any error by remarking, “Well, that’s
fine,” after the prosecutor objected. We do not view that remark as an expression of defense
counsel’s agreement that the subject testimony was not admissible. Indeed, the trial court
apparently had this same view because it proceeded to rule on the prosecutor’s objection, which it
sustained.


                                                 -7-
       same; or if evidence of a trait of character of the alleged victim of
       the crime is offered by the accused and admitted under subdivision
       (a)(2) . . . ;

              (2) Character of alleged victim of homicide. When self-
       defense is an issue in a charge of homicide, evidence of a trait of
       character for aggression of the alleged victim of the crime offered
       by an accused . . . .

       MRE 405 provides the methods of proving character:

               (a) Reputation or opinion. In all cases in which evidence of
       character or a trait of character of a person is admissible, proof may
       be made by testimony as to reputation or by testimony in the form
       of an opinion. On cross-examination, inquiry is allowable into
       reports of relevant specific instances of conduct.

                (b) Specific instances of conduct. In cases in which character
       or a trait of character of a person is an essential element of a charge,
       claim, or defense, proof may also be made of specific instances of
       that person’s conduct.

       In People v Harris, 458 Mich 310, 314-317; 583 NW2d 680 (1998), a
homicide case, the Michigan Supreme Court held that evidence of the violent
character of the decedent in the form of reputation evidence is admissible, even if
unknown to the defendant, to show the decedent’s probable aggression and act of
violence at the time the decedent was killed. Our Supreme Court explained,
however, that reputation evidence could not be used to prove the defendant’s state
of mind unless the defendant knew about the decedent’s character at the time:

       [W]here a defendant charged with murder asserts that he killed in
       self-defense, his state of mind at the time of the act is material
       because it is an important element in determining his justification
       for his belief in an impending attack by the deceased. The reputation
       of the deceased for a violent or turbulent disposition is a
       circumstance that would cause such a belief. However, unlike
       evidence tending to show that the victim was the aggressor, the
       deceased’s violent reputation must be known to the defendant if he
       is to use it to show that he acted in self-defense. Reputation in the
       neighborhood where both live is sufficient with nothing more. The
       strength of the deceased as well as his habitual carrying of weapons
       or his possession of them at the time of the affray, if known to the
       defendant, should be considered as properly affecting his
       apprehensions. The purpose of this evidence is to show the
       defendant’s state of mind; therefore, it is obvious that the victim’s
       character, as affecting the defendant’s apprehensions, must have




                                         -8-
       become known to him, otherwise it is irrelevant. [Id. at 316-317
       (quotation marks and citations omitted).]

        Our Supreme Court also distinguished character evidence used in relation
to an ultimate issue in a case from character evidence used as circumstantial
evidence of an act. Id. at 317. The Supreme Court explained that in cases “[w]here
character is ‘in issue,’ the character of a person may be an element of the . . .
defense.” Id. at 318. In such cases, “[MRE] 405 allows specific instances of
violence to be admitted. . . .” Id. at 319. The Harris Court cited this Court’s
decision in People v Cooper, 73 Mich App 660; 252 NW2d 564 (1977), for the
well-settled law that specific acts of aggression by the decedent are admissible to
establish a defendant’s reasonable apprehension of harm.

        In cases where the decedent’s character was not an essential element and
“in issue,” our Supreme Court clarified that the general rule applied, and the
decedent’s character “may not be shown by specific instances of conduct. . . .”
Harris, 458 Mich at 319. Our Supreme Court explained:

               As a general rule, the character of the victim may not be
       shown by specific instances of conduct unless those instances are
       independently admissible to show some matter apart from character
       as circumstantial evidence of the conduct of the victim on a
       particular occasion.

                       “[W]hen character is not an essential
               element, it may be shown only by reputation or
               opinion evidence. . . . Hence, construed literally,
               Rule 405 does not permit a defendant to use specific
               instances to show that the victim was the aggressor
               since the aggressive character of the victim is not an
               essential element of the defense of self-defense since
               the aggressive character of the victim is introduced
               as circumstantial evidence to show that the victim
               committed the first or primary act of aggression
               against the defendant, which is to say that the defense
               of self-defense in this situation makes an act of the
               victim, rather than a trait of the victim’s character,
               the material issue.” [Id. (citation omitted; alteration
               in original).]

Therefore, the rule enunciated in Harris is twofold. First, evidence of a victim’s
aggressive character is admissible in the form of reputation evidence, even if the
defendant does not have knowledge of the decedent’s character, to show that the
decedent was the probable aggressor. With that said, evidence of the decedent’s
reputation that is not known to the defendant is inadmissible to prove an essential
element of self-defense, e.g., a reasonable apprehension of harm. Second, evidence



                                        -9-
       of the decedent’s specific acts of violence is admissible only to prove an essential
       element of self-defense, such as a reasonable apprehension of harm.

       The foregoing rationale leads us to conclude that the trial court erred by sustaining the
prosecutor’s objection to Moody proposed testimony about Curtaindoll’s reputation in the
community on the basis that it was Moody, not Kenneth, who was offering the opinion. Plaintiff
appears to concede error on this point. Although Moody’s opinion of Curtaindoll’s reputation for
violence would not be admissible to show Kenneth’s reasonable apprehension of harm, it was
admissible for its relevancy to show that Curtaindoll was the aggressor.

                             C. MUTILATION OF A DEAD BODY

       Although not raised by Kenneth on appeal, for the reasons stated below, we find that the
evidence did not support Kenneth’s conviction of mutilation or defacement of a dead body.

             III. DOCKET NO. 352987 (DEFENDANT LAKEISHA HAWKINS)

                                A. INSUFFICIENT EVIDENCE

        Lakeisha argues that the evidence did not support her conviction under MCL 750.160 for
mutilation or defacement of a dead body. We agree.

        This Court reviews a challenge to the sufficiency of the evidence de novo. People v
Hammons, 210 Mich App 554, 556; 534 NW2d 183 (1995). This Court must view the evidence
in a light most favorable to the prosecution to determine whether there was sufficient evidence to
justify a rational trier of fact in finding the defendant guilty beyond a reasonable doubt. People v
Wolfe, 440 Mich 508, 514-515; 489 NW2d 748 (1992), amended 441 Mich 1201 (1992).
Circumstantial evidence and any reasonable inferences that can be drawn from the evidence may
be sufficient to prove the elements of a crime. People v Abraham, 234 Mich App 640, 656; 599
NW2d 736 (1999). “This Court will not interfere with the trier of fact’s role of determining the
weight of the evidence or the credibility of witnesses.” People v Williams, 268 Mich App 416,
419; 707 NW2d 624 (2005). Any conflicts in the evidence must be resolved in favor of the
prosecution. People v Jackson, 292 Mich App 583, 587-588; 808 NW2d 541 (2011). To the extent
that this issue involves the interpretation of a statute, issues of statutory interpretation involve
questions of law, which are reviewed de novo. People v Kennedy, 502 Mich 206, 213; 917 NW2d
355 (2018).

        The prosecutor’s theory at trial was that Lakeisha aided or abetted the mutilation or
defacement of Curtaindoll’s dead body. To convict a defendant under an aiding or abetting theory,
the prosecution must prove that (1) the crime charged was committed by the defendant or another
person, (2) the defendant performed acts or gave encouragement that assisted in the commission
of the crime, and (3) the defendant intended the commission of the crime or had knowledge that
the principal intended its commission at the time he gave aid and encouragement. People v
Carines, 460 Mich 750, 757; 597 NW2d 130 (1999); see also People v Robinson, 475 Mich 1, 6;
715 NW2d 44 (2006). Evidence was presented at trial that Kenneth and Barbour removed
Curtaindoll’s dead body from the club, placed it in Lakeisha’s car, and then Lakeisha drove the
two of them to a vacant field where they left the body. Thereafter, Lakeisha became concerned
that the body would be discovered, so she instructed Barbour to go back and hide the body,


                                               -10-
whereupon he went back and placed branches and shrubbery over it. This evidence was sufficient
to show that Lakeisha aided or abetted Kenneth’s and Barbour’s efforts to remove Curtaindoll’s
dead body from the club, bring it to a vacant field and leave it there, and then hide the body to
prevent its discovery. Indeed, Lakeisha does not argue on appeal that the evidence was insufficient
to show that she assisted in these efforts to remove and hide Curtaindoll’s body. Instead, she
argues that the evidence failed to show that these actions involved the mutilation or defacement of
Curtaindoll’s dead body.

      This Court addressed the elements of this offense in People v Bass, 317 Mich App 241,
269-271; 893 NW2d 140 (2016), stating:

               No published authority has yet set forth the essential elements of mutilation
       of a human body under MCL 750.160. We take this opportunity to do so. The
       statute provides, in pertinent part:

                       A person, not being lawfully authorized so to do . . . who
               shall mutilate, deface, remove, or carry away a portion of the dead
               body of a person, whether in his charge for burial or otherwise,
               whenever the mutilation, defacement, removal, or carrying away is
               not necessary in any proper operation in embalming the body or for
               the purpose of a postmortem examination, and every person
               accessory thereto, either before or after the fact, shall be guilty of a
               felony, punishable by imprisonment for not more than 10 years, or
               by fine of not more than $5,000.00. This section shall not be
               construed to prohibit the digging up, disinterment, removal or
               carrying away for scientific purposes of the remains of prehistoric
               persons by representatives of established scientific institutions or
               societies, having the consent in writing of the owner of the land from
               which the remains may be disinterred, removed or carried away.
               [MCL 750.160.]

       Using a plain language analysis involving dictionary definitions, an unpublished
       opinion of this Court recently interpreted the statute as follows:

                        Black’s Law Dictionary (8th ed) defines “mutilation” as the
               “act of cutting off or permanently damaging a body part.” To
               “mutilate” is otherwise defined as “to injure or disfigure by
               removing or irreparably damaging parts.”           Random House
               Webster’s College Dictionary (2001). To “deface” means “to mar
               the surface or appearance of; disfigure.” Random House Webster’s
               College Dictionary (2001). To “remove” means “to move or shift
               from a place or position.” Random House Webster’s College
               Dictionary (2001). Thus, according to the plain language2 of the
               statute, a person may not cause irreparable or permanent damage or
               injury to, change the appearance of, or remove a portion of, the dead
               body.



                                                -11-
              ______________________________________________________
                      2
                       Because the plain language of the statute is clear and
              unambiguous, we decline to adopt defendant’s more restrictive
              definition of mutilation for which he finds support in this Court’s
              cases related to the common-law tort for mutilation of a dead body.
              See Dampier v Wayne Co, 233 Mich App 714, 729; 592 NW2d 809
              (1999) (defining mutilation as the “active incision, evisceration, or
              dismemberment of a dead body”). We are not persuaded that this
              tort definition has become a technical, common-law definition,
              which should affect our analysis of the criminal statute. We note
              that other defendants have been criminally convicted of this crime
              where they burned a dead body. People v Williams, 265 Mich App
              68, 70; 692 NW2d 722 (2005). Burning does not involve cutting,
              eviscerating, or dismembering a body.
              ______________________________________________________

              [People v Peña, unpublished opinion of the Court of Appeals, issued
              March 13, 2008 (Docket No. 275508), p 3.]

       We agree with this persuasive analysis. Accordingly, we hold that a defendant is
       guilty of mutilation of a human body under MCL 750.160 if the defendant (1)
       without any legal authorization to do so, (2) causes permanent damage to a portion
       of a dead body, defaces a portion of a dead body by marring its appearance, or
       removes or carries away from the whole a portion of a dead body.

               Hence, it is clear that there was sufficient evidence for a rational fact-finder
       to find defendant guilty of mutilation of a human body. As we have explained, it
       is reasonable to infer from the record evidence that defendant shot and killed the
       victim. In turn, it is reasonable to infer that defendant is the person who attempted
       to conceal the murder by burning the victim’s body with gasoline. The body was
       almost totally charred, and portions of it were entirely consumed by the fire. The
       damage was so serious that it could not be visually determined by Dr. Sung whether
       the body belonged to a male or a female. And it is reasonable to infer from the
       record evidence that defendant lacked any legal authority to burn the victim’s body.
       Therefore, there was sufficient evidence that defendant irreparably damaged a
       portion of the body and defaced it, and his conviction of mutilation of a dead body
       should be affirmed. [Footnote omitted.]

This Court went on to explain that

       [t]he word “portion” generally denotes a “limited part of a whole,” Merriam-
       Webster’s Collegiate Dictionary (11th ed), and we construe it by that plain meaning
       here. The fire irreparably damaged only a portion of the victim’s body, not the
       whole, as evidenced by witness reports of visible toenail polish on one of the
       victim’s toenails and the fact that intact bone fragments were used for DNA testing.
       Therefore, we need not—and do not—consider whether the term “portion” in MCL


                                                -12-
       750.160 also encompasses damage or defacement of a whole human body. [Bass,
       317 Mich App at 271-272 n 10.]

        To the extent that the prosecutor interprets MCL 750.160 as making it a crime to simply
move or carry away an entire dead body, we disagree with that interpretation. Rather, under the
plain language of MCL 750.160, it is a crime to mutilate or deface a dead human body without
authority to perform any embalming or autopsy procedures. Alternatively, as explained in Bass,
the statute is also violated when one removes or carries away a portion of a dead human body. We
believe that the statute’s use of the term “portion of a dead body” simply conveys that there must
be some form of dismemberment of a body part, or a separation and carrying away of part of a
body from the remainder of the body, both of which are consistent with the plain meaning of
mutilation or defacement.

       In this case, the evidence indicated that Curtaindoll’s entire body was moved and carried
away; there was no evidence of any movement or carrying away of only a portion of the dead
body. Thus, the material question is whether the evidence otherwise supported a finding that
Lakeisha aided or abetted in the mutilation or defacement of Curtaindoll’s body. We find that it
does not.

        The Bass Court relied heavily upon People v Peña, an unpublished decision of this Court,
in deciding whether the Bass defendant was properly convicted of violating MCL 750.160 when
he burned the deceased body of his murder victim. In Pena, this Court declined to adopt the
defendant’s proposed restrictive definition of mutilation, that being the active incision,
evisceration, or dismemberment of a dead body. We find no error in this decision or in the Bass
Court’s reliance on that portion of the Peña decision. However, the instant case differs from both
Peña and Bass in one significant way: here, no one undertook to damage the dead body.

        Peña addressed a situation where the defendant damaged a dead body with his fist. Id. at
3; Bass, 317 Mich App at 270-271. The Bass defendant similarly actively damaged a dead body
by burning it and, as the Bass Court pointed out, previous panels of this Court had convicted of
violating MCL 750.160 when they had burned a dead body. Id. at 270. The Bass Court thus held
that a defendant is guilty of mutilation of human body under MCL 750.160 if he or she “causes
permanent damage to a portion of a dead body, defaces a portion of a dead body by marring its
appearance, or removes or carries away from the whole a portion of a dead body.” Id. at 271. That
the above definition uses “active” words to describe the prohibited behaviors is significant, in that
it indicates that a defendant must take an action on or towards a dead body to cause permanent
damage, deface, or mar the appearance of the dead body.3

        In this case, neither Lakeisha, nor Kenneth or Barbour, undertook an action to “cause
permanent damage to a portion of a dead body,” or “deface[] a portion of a dead body by marring
its appearance.” Instead, she assisted Kenneth and Barbour in removing Curtaindoll’s dead body


3
 The prosecutor focuses on the Bass Court’s use of the word “causes” to argue that Lakeisha’s
actions in helping place the body in a field was the direct and a proximate cause of the defacement
of the body. “Causes,” however, does not appear in MCL 750.160. Moreover, we decline to read
“causes” as expansively as the prosecutor suggests, given the context in which it is used in Bass.


                                                -13-
from the club and taking it to a vacant field. There is no indication that anyone present actively
inflicted any damage on the dead body. Instead, the parties left the body in the field. It is true that
the body was not likely to be quickly discovered, was left it in a location where it was exposed to
the elements and wildlife and, when found five months later, portions were missing or had been
destroyed. However, a dead body left unattended in most locations (including indoors) would not
conceivably be in the same condition five months later, whether due to decomposition or
rodent/animal interference or otherwise.

        Moreover, MCL 750.160 criminalizes the mutilation and/or defacement of a dead body
“whenever the mutilation, defacement . . . is not necessary in any proper operation in embalming
the body or for the purpose of a postmortem examination.” We surmise that most murder victims’
bodies are either left where they are or moved in attempt to hide the murder and that murderers’
leaving of a dead body is never necessary for proper embalming or postmortem examination. Were
we to interpret MCL 750.160 as applicable in any instance a body is simply left where it lies or is
transported to a place of hiding then every defendant guilty of murder would automatically also be
guilty of the mutilation or defacement of a dead body. Had our Legislature intended such result,
it could have used language specifically indicating this intent. Because it did not do so, we are left
with the specific words of “mutilation” and “defacement” employed in MCL 750.160 and the
definitions set forth in Bass concerning those terms.4

       As pointed out in Bass, quoting Peña:

       Black’s Law Dictionary (8th ed.) defines “mutilation” as the “act of cutting off or
       permanently damaging a body part.” To “mutilate” is otherwise defined as “to
       injure or disfigure by removing or irreparably damaging parts.” Random House
       Webster’s College Dictionary (2001). To “deface” means “to mar the surface or
       appearance of; disfigure.” Random House Webster’s College Dictionary (2001).
       [Bass, 317 Mich App at 270]

There was no evidence that Lakeisha (or anyone else) cut off or permanently damaged a body part,
injured or disfigured the body by removing or irreparably damaging parts, or marred the surface
of or disfigured the body. Accordingly, the evidence was insufficient to support Lakeisha’s
conviction of aiding and abetting the mutilation or defacement of a dead body.

       As previously stated, although this issue was not raised by Kenneth on appeal, for the
reasons stated above, we find that there was insufficient evidence to support Kenneth’s conviction
of mutilation or defacement of a dead body as well.

                               B. ACCOMPLICE INSTRUCTION




4
 A court “must not judicially legislate by adding into a statute provisions that the Legislature did
not include.” Pike v N Michigan Univ, 327 Mich App 683, 697; 935 NW2d 86 (2019) (citation
omitted).



                                                 -14-
        Next, Lakeisha argues that the trial court erred by failing to give M Crim JI 5.4 and 5.6
when instructing the jury. These instructions would have advised the jury that Barbour and
Sleeman were accomplices and, as such, the jury should consider their testimony with caution.
Because Lakeisha did not request these instructions at trial, this claim of instructional error is
unpreserved and review is limited to plain error affecting substantial rights.5 Carines, 460 Mich
at 763-764. Lakeisha further argues, however, that defense counsel was ineffective for failing to
request the accomplice instructions. Our review of the ineffective-assistance claim is limited to
errors apparent from the record. People v Matuszak, 263 Mich App 42, 48; 687 NW2d 342 (2004).

       M Crim JI 5.4, “Witness as Undisputed Accomplice,” provides:

               (1) [Name witness] says [he / she] took part in the crime that the defendant
       is charged with committing.

       [Choose as many of the following as apply:]

             [(a) (Name witness) has already been convicted of charges arising out of the
       commission of that crime.]

              [(b) The evidence clearly shows that (name witness) is guilty of the same
       crime the defendant is charged with.]

               [(c) (Name witness) has been promised that (he / she) will not be prosecuted
       for the crime the defendant is charged with committing based upon any information
       derived directly or indirectly from the witness’s truthful testimony. The witness
       may be prosecuted if the prosecution obtains additional, independent evidence
       against the witness.]

               [(d) (Name witness) has been promised that (he / she) will not be prosecuted
       for the crime the defendant is charged with committing.]

               (2) Such a witness is called an accomplice.

M Crim JI 5.6, “Cautionary Instruction Regarding Accomplice Testimony,” provide:




5
  We disagree with plaintiff’s argument that review of this issue is waived because defense counsel
expressed satisfaction with the jury instructions as given. A waiver occurs when there is an
“intentional relinquishment or abandonment of a known right.” People v Carter, 462 Mich 206,
215; 612 NW2d 144 (2000). An affirmative approval of a court’s jury instructions may constitute
a waiver, but a failure to object does not. Id. at 215-216. The alleged error here involves the
omission of an instruction that was never requested. By affirmatively expressing satisfaction with
the jury instructions as given, defense counsel was not expressing any opinion regarding any
omitted instruction. Accordingly, this issue was not waived, but because it is unpreserved, it is
still subject to review for plain error affecting substantial rights.


                                               -15-
               (1) You should examine an accomplice’s testimony closely and be very
       careful about accepting it.

               (2) You may think about whether the accomplice’s testimony is supported
       by other evidence, because then it may be more reliable. However, there is nothing
       wrong with the prosecutor’s using an accomplice as a witness. You may convict
       the defendant based only on an accomplice’s testimony if you believe the testimony
       and it proves the defendant’s guilt beyond a reasonable doubt.

              (3) When you decide whether you believe an accomplice, consider the
       following:

              (a) Was the accomplice’s testimony falsely slanted to make the defendant
       seem guilty because of the accomplice’s own interests, biases, or for some other
       reason?

              (b) Has the accomplice been offered a reward or been promised anything
       that might lead [him / her] to give false testimony? [State what the evidence has
       shown. Enumerate or define reward.]

                (c) Has the accomplice been promised that [he / she] will not be prosecuted,
       or promised a lighter sentence or allowed to plead guilty to a less serious charge?
       If so, could this have influenced [his / her] testimony?

               [(d) Does the accomplice have a criminal record?]

              (4) In general, you should consider an accomplice’s testimony more
       cautiously than you would that of an ordinary witness. You should be sure you
       have examined it closely before you base a conviction on it.

        In this case, Barbour and Sleeman both admitted being present when Curtaindoll was shot.
They also both admitted participating in the coverup efforts after the crime, and to being offered
immunity in exchange for their testimony. Accordingly, the trial court instructed Lakeisha’s jury
consistent with M Crim JI 5.13, which advises the jury that it may consider a witness’s immunity
agreement with the prosecution as it relates to the witness’s credibility, and whether such an
agreement tends to show the witness’s bias or self-interest in testifying. In People v Lockett, 295
Mich App 165, 185-186; 814 NW2d 295 (2012), this Court held that where an accomplice witness
was subject to an immunity agreement, the trial court did not abuse its discretion by refusing to
give both M Crim JI 5.13 and M Crim JI 5.6, because to do so would be confusing. This Court
stated:

              The trial court refused to give both the immunity instruction contained in
       CJI2d 5.13 and the accomplice instruction contained in CJI2d 5.6 because it
       determined that providing both instructions would be “very confusing to the jury,”
       and instead it let defendants choose which of the two instructions was to be given.
       We conclude that the trial court did not abuse its discretion in denying the request
       to have both instructions presented because the instructions as given fairly
       presented the issues to the jury and sufficiently protected defendants’ rights. The


                                               -16-
       primary purpose of both instructions is to raise the jury’s awareness of the potential
       ulterior motives of the witness. Both the accomplice and immunity instructions
       caution the jury that the witness may have some reason not to testify truthfully. The
       immunity instruction’s cautions about S.’s credibility were extensive enough to
       sufficiently protect defendants’ rights. Defendants have also failed to establish that
       a difference in jury instructions would have affected the outcome of the case, given
       that S.’s testimony that she had sexual intercourse with each defendant in the back
       of the van was supported by other testimony, including the testimony of J. and
       Officer Garrison.

In this case, the trial court instructed the jury, consistent with M Crim JI 5.13, as follows:

               You have heard testimony that a witness, Mr. Michael Barbour and Ms.
       Hailey Sleeman, made an agreement with the prosecutor about charges against him
       or her in exchange for his or her testimony in this trial. You have also heard
       evidence that Mr. Barbour faced a possible penalty of 10 years and Ms. Sleeman
       faced a possible penalty of 5 years as a result of those charges. You are to consider
       this evidence only as it relates to Mr. Barbour’s and Ms. Sleeman’s credibility as—
       as it may tend to show Mr. Barbour’s and Ms. Sleeman’s bias or self-interest.

Because the trial court gave M Crim JI 5.13, its failure to also give M Crim JI 5.4 and 5.6 does not
qualify as plain error.

        Furthermore, unlike in Lockett, there was no request in this case for an accomplice
instruction and, absent a request, failure to give a cautionary instruction on accomplice testimony
does not require reversal when potential problems with an accomplice’s credibility have been
plainly presented to the jury. People v Reed, 453 Mich 685, 692-693; 556 NW2d 858 (1996). In
this case, the potential problems with Barbour’s and Sleeman’s credibility were fully explored at
trial. Indeed, this was a central theme of Lakeisha’s defense. Moreover, by giving M Crim JI
5.13, the trial court adequately informed the jury that it should consider Barbour’s and Sleeman’s
agreements with the prosecution when evaluating their credibility because of their possible bias
and self-interest in testifying. Accordingly, failure to give M Crim 5.4 and 5.6 did not affect
Lakeisha’s substantial rights.

        We also reject Lakeisha’s argument that her trial attorney was ineffective for not requesting
the accomplice instructions. For the reasons already discussed, defense counsel reasonably may
have determined that the accomplice instructions were not necessary in light of the trial court’s
decision to give M Crim JI 5.13. Furthermore, because the potential problems with Barbour’s and
Sleeman’s credibility were fully explored at trial and M Crim JI 5.13 adequately informed the jury
that Barbour’s and Sleeman’s agreements with the prosecution should be considered in evaluating
their credibility, there is no reasonable probability that the outcome of trial would have been
different if counsel had requested M Crim JI 5.4 and 5.6.

                            C. ADDICT-INFORMER INSTRUCTION




                                                 -17-
       Lakeisha further argues that the trial court erred by denying her request for the addict-
informer jury instruction, M Crim JI 5.7, which advises the jury to consider the uncorroborated
testimony of an addict-informer with caution. We disagree.

       We review the trial court’s refusal to give M Crim JI 5.7 for an abuse of discretion. People
v Mitchell, 301 Mich App 282, 286; 835 NW2d 615 (2013). A trial court abuses its discretion
when its decision falls outside the range of reasonable and principled outcomes. Edwards, 328
Mich App at 34.

       Crim JI 5.7 provides:

               (1) You have heard the testimony of ___________, who has given
       information to the police in this case. The evidence shows that [he / she] is addicted
       to a drug, namely ___________.

              (2) You should examine the testimony of an addicted informer closely and
       be very careful about accepting it.

               (3) You should think about whether the testimony is supported by other
       evidence, because then it may be more reliable. However, there is nothing wrong
       with the prosecutor using an addicted informer as a witness. You may convict the
       defendant based on such a witness’s testimony alone if you believe the testimony
       and it proves the defendant’s guilt beyond a reasonable doubt.

              (4) When you decide whether to believe [name witness], consider the
       following:

            (a) Did the fact that this witness is addicted to drugs affect [his / her]
       memory of events or ability to testify accurately?

                (b) Does the witness’s addiction give [him / her] some special reason to
       testify falsely?

               [(c) Does the witness expect a reward or some special treatment or has (he
       / she) been offered a reward or been promised anything that might lead (him / her)
       to give false testimony?

               (d) Has the witness been promised that (he / she) will not be prosecuted for
       any charge, or promised a lighter sentence or allowed to plead guilty to a less
       serious charge? If so, could this have influenced (his / her) testimony?

               (e) Was the witness’s testimony falsely slanted to make the defendant seem
       guilty because of the witness’s own interests or to remove suspicion from others,
       or because (he / she) feared retaliation from others in drug trafficking?

                (f) Was the witness affected by the fear of being jailed and denied access to
       drugs?



                                                -18-
               (g) Does the witness have a past criminal record?]

              (5) In general, you should consider an addicted informer’s testimony more
       cautiously than you would that of an ordinary witness. You should be sure you
       have examined it closely before you base a conviction on it.

The trial court did not abuse its discretion by ruling that this instruction was inappropriate and not
necessary in this case.

         First, the instruction provides guidance for evaluating the testimony of an addict-informant
largely in light of a present addiction. In this case, there was no evidence that Barbour or Sleeman
were addicts or using drugs at the time of trial. Second, the addict-informer instruction should be
given “where the testimony of the informant is the only evidence linking the defendant to the
offense.” People v Griffin, 235 Mich App 27, 40; 597 NW2d 176 (1999), overruled in part on
other grounds by People v Thompson, 477 Mich 146, 148 (2007). Lakeisha only asked for this
instruction with respect to Barbour’s testimony, which Sleeman corroborated. In addition, material
aspects of Barbour’s and Sleeman’s testimony was corroborated by the police investigation, which
revealed evidence consistent with Barbour’s and Sleeman’s accounts. Third, the use notes for M
Crim JI 5.7 recognize that there may be other instructions that may be applicable and, as noted
earlier, the trial court gave special instructions advising the jury to consider the impact of Barbour’s
and Sleeman’s immunity agreements when evaluating their credibility. While there was also an
effort to show that Barbour’s and Sleeman’s drug use may have affected their memories or ability
to testify accurately, the trial court’s general instructions advised the jury that in determining
whether a witness was credible, it should consider factors such as whether “the witness [was] able
to see and hear clearly” or whether “anything else [was] going on that might have distracted the
witness.” In sum, because M Crim JI 5.7 did not precisely fit the facts of this case and because
the trial court’s remaining instructions adequately advised the jury on how to consider Barbour’s
and Sleeman’s credibility, the trial court did not abuse its discretion by refusing to give M Crim JI
5.7.

                                         D. SENTENCING

         Lakeisha argues that the trial court erred by departing from the applicable sentencing
guidelines ranges without acknowledging that it was doing so, and without providing reasons to
justify the departure sentences. We agree.

        The trial court scored the sentencing guidelines for both the mutilation of a dead body and
the felon-in-possession convictions. The guidelines ranges were 19 to 57 months and 10 to 34
months, respectively, for these convictions. The trial court sentenced Lakeisha to prison terms of
5 to 20 years for the mutilation of a dead body conviction and 3 to 10 years for the felon-in-
possession conviction, both of which represented departures from the applicable guidelines ranges.
As previously indicated, because there was insufficient evidence to convict Lakeisha of mutilation
of a dead body, her conviction and sentence for that offense are vacated.

       Concerning the felon-in-possession conviction, as plaintiff concedes, the trial court did not
provide any reasons for departing from the guidelines ranges and, indeed, it did not even
acknowledge that it was doing so. The trial court abused its discretion by imposing departure



                                                 -19-
sentences without sufficient articulation of its reasoning. People v Dixon-Bey, 321 Mich App 490,
525; 909 NW2d 458 (2017).

        In Docket No. 352394, we reverse and remand for a new trial. In Docket No. 352987, we
reverse Lakeisha’s conviction of mutilation of a dead body, vacate the sentence for that offense,
and remand for resentencing absent that conviction. On resentencing, if applicable, the trial court
shall articulate its reasons for departing from the applicable guideline range. We do not retain
jurisdiction.

                                                            /s/ Cynthia Diane Stephens
                                                            /s/ David H. Sawyer
                                                            /s/ Deborah A. Servitto




                                               -20-